DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP 2017-104825, machine translation).
Regarding claim 1, Suzuki et al. discloses an exhaust gas purifying catalyst comprising a first catalyst layer (3) including a first section (4) and a second section (5) in an exhaust gas flow direction, the first section (4) being located on an upstream side in the exhaust gas flow direction relative to the second section (5), wherein the first section (4) and the second section (5) both contain a catalytically active component including a specific element, a concentration of the specific element is higher in the first section than in the second section, and a concentration gradient of the specific element contained in the first section (4) in a thickness direction of the first catalyst layer is milder than a concentration gradient of the specific element contained in the second section (5) in the thickness direction (para 0012-0035).
Regarding claim 3, Suzuki et al. discloses that the concentration gradient a1/a2 is 0.9 to 3.0 (para 0034, Fig. 4B-4e).
Regarding claim 4, Suzuki et al. discloses that the concentration gradient b1/b2 is 1.1 to 5.0 (para 0012-0035, Fig. 4b, 4d, and 4e).
Regarding claim 6, Suzuki et al. discloses that a ratio of the concentration of the specific element contained in the first section to that in the second section is 1.1 or more, the concentration being in terms of mass per unit volume (Figs. 4b, 4d, 4e).
Regarding claim 8, Suzuki et al. discloses that the specific element is palladium (para 0031). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2017-104825) in view of Dettling et al. (US 2001/0026838).
Regarding claim 9, Suzuki et al. essentially discloses the features of the claimed invention except that a second catalyst layer is further provided on a surface of the first catalyst layer.
Dettling et al. teaches that it is conventional to provide a plurality of catalyst layers on a substrate and such configuration facilitate the oxidation of the exhaust gas (para 0090 and 0127).
Thus, it would have been obvious in view of Dettling et al. to one having ordinary skill in the art to provide additional catalyst layer as taught by Dettling et al. in order to gain the above benefit.
Regarding claim 10, Dettling et al. discloses that it is known in the art to provide the catalyst of the claimed invention (para 0092).

Allowable Subject Matter
Claims  2, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774